Citation Nr: 1728288	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-47 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, acting on behalf of the RO in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing in September 2015 pursuant to his request in his December 2009 VA Form 9.  However, in accordance with his August 2015 letter cancelling the hearing, his hearing request was withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In November 2015, the Board issued a decision denying the service connection claim for peripheral neuropathy.  See November 2015 Board Decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an August 2016 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's November 2015 decision in part and remanded the matter for further action consistent with the JMPR.

In accordance with the August 2016 Court Order, the Board remanded this matter for further evidentiary development in December 2016; namely, to afford the Veteran another VA examination.  See December 2016 Board Decision.  Subsequently, in February 2017, he underwent another VA examination.  See February 2017 VA Examination Report; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  


FINDING OF FACT

The most probative evidence of records shows the Veteran's peripheral neuropathy, which is secondary to monoclonal gammopathy, had its onset in 2014.



CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As it pertains to the claim decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

At the outset, the Board acknowledges the Veteran has been diagnosed with peripheral neuropathy during the pendency of this claim.  See September 2009 VA Examination Report; February 2017 VA Examination Report.  As such, the current disability element of this service connection claim has been met.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Expectedly, the Veteran contends his peripheral neuropathy stems from his active duty service.  See April 2008 Letter from Veteran; see generally July 2009 Decision Review Officer (DRO) Hearing Transcript.  However, the Board notes he does not allege a specific in service event or injury.  Generally, he attributes his peripheral neuropathy to his service in the Republic of Vietnam.  See April 2008 Letter from Veteran.  Although at times, he seems to indicate his peripheral neuropathy manifested in service, for the most part, he alleges the onset of symptomatology within a year or two of separation.  Since onset, he contends his symptoms have been continuous through the present.   

In this instance, the Board notes there are three available avenues for service connection.  First, the Board recognizes that peripheral neuropathy is an organic disease of the nervous system, which is eligible for presumptive service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a), provided it manifested to a compensable degree within one year of separation from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Next, the Board is cognizant of the RO's prior concession the Veteran was exposed to herbicide agents during his service in the Republic of Vietnam.  See June 2011 Rating Decision; see also 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Since herbicide agent exposure has been confirmed and early onset peripheral neuropathy is included among the diseases eligible for presumptive service connection due to herbicide agent exposure, the Board must also examine the evidence of record accordingly.  See 38 C.F.R. § 3.309(e). 

Finally, even if service connection may not be warranted on either presumptive basis, it does not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994).  Therefore, the Board must also give due consideration to whether direct service connection is possible based on the evidence of record.  

In furtherance of this claim, the Veteran has been afforded two VA examinations; one in September 2009 and another in February 2017.  See September 2009 VA Examination Report; February 2017 VA Examination Report.  Additionally, in May 2014, a VA examiner performed a review of the claims file and rendered an opinion addressing early onset peripheral neuropathy.  See May 2014 QTC Report. 

In granting the JMPR noted above, the Court found the September 2009 VA Examination Report and May 2014 QTC Report were inadequate because neither examiner considered the Veteran's lay statements.  See August 2016 Court Order; JMPR; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  Rather, the Court determined both examiners improperly relied upon the absence of contemporaneous medical evidence in rendering their respective negative nexus opinions.  See Buchanan, supra.  Consequently, the only adequate VA examination of record before the Board is the February 2017 VA Examination Report. 
In assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  To that extent, the Board finds his lay statements regarding the symptoms of his peripheral neuropathy competent.  However, as they relate to the etiology of his peripheral neuropathy, the Board is unable to accord his lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).

Furthermore, given the inconsistencies detailed below, the Board finds the Veteran's lay statements regarding his lay observable symptoms are unreliable and declines to accord them significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  

Necessarily, the February 2017 VA Examination Report is the most probative evidence of record.  At the February 2017 VA examination, the Veteran reported that he began feeling burning in his feet sometime between 1969 and 1970.  From that time, he relayed that he began experiencing burning sensations bilaterally from his feet up to his knees.  He found it occurred after sitting still for a few minutes and at night.  He also described developing numbness in his legs when standing.  He explained that walking alleviated the symptoms.  Although he claimed that he reported this condition to a doctor, he could not recall to whom or where.  

As noted above, following an examination, the VA examiner diagnosed the Veteran with peripheral neuropathy, secondary to monoclonal gammopathy.  See February 2017 VA Examination Report.  Additionally, the VA examiner noted a diagnosis of neurogenic claudication, which was resolved status post-lumbar decompressive surgery (laminectomy).  

A review of the February 2017 VA Examination Report makes clear the VA examiner gave due consideration to the Veteran's lay statements in conjunction with conducting a thorough review of the claims file.  After which, the VA examiner opined that it was less likely than not his peripheral neuropathy was caused by or otherwise related to service, to include his presumed exposure to herbicide agents, in light of the clear etiologies of his symptoms.  In support, the VA examiner pointed to the inconsistencies between the Veteran's own reports as well as with the other evidence of record.  Of note, the VA examiner highlighted the inconsistencies in his report regarding the onset of his symptoms; ranging from 1969 to several years before 2011.  The VA examiner also emphasized the inconsistencies between his reports of what precipitated the symptoms; resting at night, which resolved with walking, versus worsening with walking or standing, which resolved with lying down.  Id.; see also September 2009 VA Examination Report. 

More specifically, the VA examiner concluded the Veteran's earlier symptoms stemmed from spinal stenosis given his report at the September 2009 VA examination that his symptoms worsened with walking; his statement in 2011 that he has experienced numbness with walking for several years, which is consistent with spinal stenosis; his diagnosis of spinal stenosis in 2011; and the resolution of the symptoms following a laminectomy.  See February 2017 VA Examination Report; see also November 2015 Rating Code Sheet (the Veteran is not service-connected for any lumbar conditions).  In doing so, the VA examiner noted spinal stenosis occurs from pressure on the nerve roots due to the narrowing of the spinal canal, which is distinct from peripheral neuropathy.  

Following the resolution of the symptoms associated with spinal stenosis, the VA examiner found the Veteran began developing clear and consistent symptoms of peripheral neuropathy.  From the medical evidence of record, the VA examiner ascertained his peripheral neuropathy had its onset in 2014, which was caused by monoclonal gammopathy.  Id.; see also July 2014 VA Primary Care Note (the Veteran reported "shock-like" pains down his right leg, and upon examination his sensation was intact to light touch with the exception of slight dullness on the right lateral foot).  The VA examiner verified a thorough laboratory examination had been conducted showing an increase in light chains, which confirmed monoclonal gammopathy.  See February 2017 VA Examination Report; see also January 2017 VA Letter to Veteran (containing blood work results).  Citing an UpToDate article, the VA examiner noted monoclonal gammopathy was a well-recognized cause of peripheral neuropathy.

The Board finds the VA examiner's observations and findings are well supported by the evidence of record.  At the July 2009 DRO hearing, the Veteran testified that he experienced a burning sensation in his feet almost every day.  See July 2009 DRO Hearing Transcript at 7.  He described the burning sensation extended from his feet into his legs.  It caused his feet to fall asleep.  Even if he stood still, his feet would just become numb.  While he stated he has been dealing with this issue for many years, he could not recall just how long.  If he had to guess, he believed it began in 1970 or 1971.  Id.; cf. February 2017 VA Examination Report (the Veteran claimed his symptoms began sometime in 1969 or 1970).  However, he expressly denied having this issue in service.  See July 2009 DRO Hearing Transcript at 8.  He relayed that he was not receiving treatment for this condition at present, but recalled seeing a doctor in 1970 or 1971.  Although he tried to get the treatment records, he was unable to because the doctor has passed away.  He recounted the only treatment this doctor prescribed was soaking his feet.  Id.; cf. January 2008 VA Emergency Department Note (the physician recommended the Veteran soak his feet and improve shoe hygiene following a diagnosis of athlete's feet).

A review of the Veteran's service treatment records (STRs) reveals that at the time of October 1969 separation examination no abnormalities were noted following a clinical evaluation, with the exception of identifying body marks.  See October 1969 Report of Medical Examination.  In particular, his feet and lower extremities were found to be normal.
Post-separation, in a September 1981 examination for possible exposure to toxic chemicals in service, the examiner determined the Veteran had normal sensations in all his extremities to pin prick and light touch tests.  See September 1981 Initial Data Base - Possible Exposure to Toxic Chemicals - Part III.  Notably, he did not report any symptoms attributable to peripheral neuropathy at that time.

Although a January 2008 VA Order Information indicates he sought to establish primary care services at a VA medical center (VAMC) for multiple complaints, including "feet burning," the Board notes he was diagnosed with athlete's feet in January 2008.  See January 2008 VA Emergency Department Note.

A February 2008 VA Primary Care Initial Evaluation Note indicates the Veteran appeared at a VAMC to initiate new primary care services.  At the February 2009 initial evaluation, he did not disclose any symptoms associated with peripheral neuropathy.  See February 2008 VA Primary Care Initial Evaluation Note.  Rather, he denied any neurological issues.  Upon examination, the physician noted no abnormalities with his extremities or neurologically.  Significantly, the physician documented his muscle strength was normal and sensation was intact to light touch throughout. 

At the September 2009 VA examination, the Veteran reported he first began experiencing symptoms of peripheral neuropathy in his lower extremities in 1969.  See September 2009 VA Examination Report.  He denied seeking treatment for these symptoms in service or post-separation.  He described his symptoms as constant numbness and tingling of the feet and toes, just above each ankle.  These symptoms were aggravated by walking.

Following the 2009 VA Examination Report, the first reference to a neurological issue in the medical evidence of record, comes from a June 2011 VA Anesthesiology Pre-operative Evaluation and Management Note, which recorded neuropathy of the right lower extremity only.  

Although the Veteran received medical treatment prior to June 2011 for other conditions, he did not disclose any burning sensation or pain in his feet or legs or any other neurological issues.  For instance, in March 2010, he sought medical attention for a forehead rash.  See March 2010 VA Primary Care Note.  At that time, he only expressed concerns regarding his ongoing insomnia and shoulder pain; no mention of concerns pertaining to his feet or legs.  Specifically, the physician found there were no neurological issues such as weakness or numbness and confirmed he did have any neurological complaints.  Moreover, even though he complained of pain that prevented him from walking too much in April 2011, he explained that he had recently pulled a muscle or pinched a nerve.  See April 2011 VA Mental Health Group Counseling Note.

Following the June 2011 note, a November 2011 VA Primary Care Note documented the Veteran's report of numbness in the right leg and that he was starting to feel numbness in the left leg.  A November 2011 VA Neurosurgery Consult, indicated he relayed increasing paresthesia in his bilateral lower extremities over the past few years.  He described that it occurred when he gets up and walks.  See November 2011 VA Neurosurgery Consult.  

The following year, a November 2012 VA Anesthesiology Pre-operative Evaluation and Management Note documented neuropathy of the bilateral lower extremities in the form of burning sensation due to lumbar stenosis.  Subsequently, the Veteran underwent a laminectomy.  Following the procedure, he reported the burning sensation in his legs had resolved.  See November 16, 2012 VA Neurosurgery Inpatient Note; see also November 17, 2012 VA Physical Therapy Note (the Veteran reported reduced pain and burning in the lower extremities following lumbar surgery).

Almost two years post-laminectomy, in 2014, the Veteran renewed complaints of numbness and pain in right leg.  A July 2014 VA Primary Care Note logged his report of a "shock-like" pain down his right leg.  Upon examination, the physician observed his sensation was intact to light touch with the exception of slight dullness on the right lateral foot.  At that time, the physician indicated an assessment of sciatic pain, and noted it was "markedly different than before surgery."  

The Veteran's complaints continued into 2015.  A June 2015 Primary Care Note indicates the Veteran was evaluated for neuropathic pain.  At that time, he stated he has experienced neuropathy of the lower extremities since his service in Vietnam.  See June 2015 Primary Care Note; see also February 2015 VA Primary Care Note (the Veteran reported feeling hot pins and needles in both legs both legs since Vietnam, which the physician diagnosed as bilateral paresthesia of an unclear etiology).  More precisely, he reported feeling a burning sensation in his legs since the 1960s.  See June 2015 Primary Care Note; cf. July 2009 DRO Hearing Transcript at 7; February 2017 VA Examination Report.  He explained during the day he could stand, but at night the burning pain worsened.  See June 2015 Primary Care Note.  Following an examination, the physician documented an assessment of bilateral neuropathy of an unclear etiology.  

In light of the evidence detailed above, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for peripheral neuropathy.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  In particular, the Board finds his peripheral neuropathy had its onset in 2014; more than 40 years post-separation.  As a result, it is not eligible for presumptive service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) since its onset is well outside the one year post-separation manifestation period.  

For that same reason, the Board finds the Veteran's disability does not qualify as early onset peripheral neuropathy to warrant presumptive service connection due to herbicide agent exposure pursuant to 38 C.F.R §§ 3.307, 3.309(e).  See 78 Fed. Reg. 54763 (September 6, 2013) (early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure in order to qualify for presumptive service connection).  

Whereas the VA has determined there is sound medical and scientific evidence of a positive association between early onset peripheral neuropathy and exposure to herbicide agents, the same cannot be said for delayed onset peripheral neuropathy.  Id.  In fact, in its Veterans and Agent Orange: Update 2010, the National Academy of Sciences, found that evidence does not support an association between herbicide agent exposure and delayed-onset peripheral neuropathy.  Id. at 54764.  Moreover, the February 2017 VA Examination indicated a clear etiology; monoclonal gammopathy.  That being the case, direct service connection due to herbicide agent exposure is not warranted.

Exercising due diligence, the Board reviews the evidence of record for any other direct service connection basis.  In that regard, the Board notes that while an August 1967 Sick Call Treatment Record reveals the Veteran sustained a right foot injury in service, it was a "blunt trauma" injury limited to his right foot due to a wooden pallet falling on it.  This is distinct from monoclonal gammopathy, which is a plasma cell condition marked by disturbed immunoglobulin synthesis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 757 (32nd ed.) (2012); see also Kennon v. Peake, No. 06-2691 (Vet. App. January 15, 2009).  A part from this incident, his STRs are silent as to any symptoms pertaining to his feet or legs.  More importantly, they are negative for any symptoms attributable to peripheral neuropathy or a plasma cell condition.  As there is no other competent or probative evidence of record to establish an in service incurrence much less a nexus between an in service incurrence and peripheral neuropathy due to monoclonal gammopathy, direct service connection is not warranted.   See Combee, supra.


ORDER

Service connection for peripheral neuropathy is denied.




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


